Citation Nr: 1819257	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a left hip strain.


REPRESENTATION

Appellant represented by:	Mary M. Long, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from May 1983 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before a Veterans Law Judge at the RO in June 2013.  A transcript of that hearing has been associated with the claims file.  

This matter was previously before the Board, most recently in April 2017, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

The Veteran's left hip disability is productive of no more than moderate hip impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for a left hip strain have not been met.  U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5251, 5252, 5253, 5255 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so    that the current rating many accurately reflect the elements of disability; resolving   any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher     of the two where the disability pictures more nearly approximates the criteria for      the next higher rating; and, evaluating functional impairment on the basis of lack       of usefulness, and the effects of the disability upon the person's ordinary activity.       38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage       or inflammation in parts of the system, to perform normal working movements            of      the body with normal excursion, strength, speed, coordination and endurance.         The functional loss may be due to absence of part or all of the necessary bones,    joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  DeLuca v. Brown, 8         Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); 38 C.F.R. §§ 4.45, 4.59 (2017). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss      where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The July 2010 rating decision established service connection for left hip strain effective January 5, 2010.  A 20 percent rating was assigned pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Pursuant to Diagnostic Code 5255, a 10 percent rating is warranted for malunion     of the femur with slight knee or hip disability; a 20 percent rating is warranted for malunion with moderate knee or hip disability; a 30 percent rating is warranted for impairment with marked knee or hip disability; a 60 percent rating is warranted for fracture of the surgical neck or shaft with nonunion without loose motion; and a maximum 80 percent rating is warranted for fracture of the shaft or anatomical    neck with nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2017).    

Other pertinent Diagnostic Codes based specifically on limitation of include    Codes 5251, 5252, and 5253.  Diagnostic Code 5251 provides for a single 10 percent evaluation when hip extension is limited to 5 degrees.  Diagnostic Code 5252 provides for 10, 20, 30, and 40 percent evaluations when hip flexion is limited         to 45, 30, 20, and 10 degrees, respectively. Additionally, Diagnostic Code 5253 provides a 10 percent evaluation for limitation of rotation of the affected leg (with an inability to "toe-out" more than 15 degrees) or limitation of adduction causing    an inability to cross legs, and a 20 percent evaluation for limitation of abduction resulting in motion lost beyond 10 degrees. 38 C.F.R. § 4.71a. Normal hip flexion    is to 125 degrees; normal hip abduction is to 45 degrees. 38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA examination in March 2010 in connection with     his left hip claim.  Upon examination, there were no episodes of dislocation or subluxation, locking effusions or flare-ups reported.  There were no deformities, instances of giving way or instability, stiffness, or weakness.  The Veteran reported a history of pain with flexion of the left hip more than 90 degrees. On examination, left hip flexion was limited to 71 degrees and extension to 30 degrees. The Veteran was able to cross his legs.  There was no documented ankylosis.  There were no limitations on standing, and the Veteran reported being able to walk more than     one quarter of a mile but less a mile.  He did not require the use of any assistance devices for ambulation.  He exhibited muscle tenderness at the point of the left      hip joint.  There was also no history of hospitalization or surgery for the left hip condition.  The VA examiner opined that the Veteran's disability would have a severe impact on sports, recreation and exercise, but only a mild to moderate     impact on other activities of daily living.

In the Veteran's September 2010 notice of disagreement, he stated that he was unable to perform all of the duties of his current job as an HVAC mechanic. He reported difficulty bending more than 90 degrees. He also reported pain upon    rising from a bent position.  He also reported difficulty with the muscles of his    right leg, for which the Veteran is separately service connected. 

At the Veteran's June 2013 hearing, the Veteran reported pain in his hip upon returning to a more demanding physical job from a sedentary job around 2008.      He reported that the pain worsened in or around 2010. He described additional    pain upon rising from a bent position and difficulty lifting heavy items at work.     He reported occasionally losing his balance, due to reported "catching" of the     joint, but denied falling due to the condition. 

A June 2013 private opinion and examination report from Dr. J.E., documented the Veteran's in-service incident with acute onset of pain in his left anterior hip joint.  He stated that the Veteran still had pain and tenderness over the anterior hip and decreased range of motion.  Range of motion of the left hip was 90 degrees of flexion, 20 or 25 degrees of extension, 40 degrees of abduction and 10 degrees      of adduction.

The Veteran was afforded a subsequent VA examination in January 2015 at which time he reported that his left hip condition was worse.  However, he continued to deny any history of additional trauma, ER visits, interventional injections, surgery, physical therapy (PT) or any chiropractic treatments.  He was still working full-time and had not missed any work due to the left hip strain.  The Veteran continued to mainly report pain, particularly with squatting, rising, or sitting for greater than 1.5 hours.  He had no difficulty with activities of daily living.  He also continued to deny any flare-ups. Flexion was limited to 95 degrees and extension to 10 degrees.  The examiner noted that the Veteran was no longer able to cross his legs due to limited adduction, and there was tenderness in the hip joint.  Muscle strength was noted to be normal.  There was no evidence of ankylosis, malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  There was no history of surgery or trauma since the last VA examination.  Radiological studies of the left hip from January 2015 confirmed age-related and age-appropriate degenerative changes. 

The Veteran was afforded an additional VA examination in September 2017.  The Veteran continued to report the greatest difficulty squatting, kneeling or bending at 
the waist. He denied any recent ER visits, trauma, surgery, interventional injections, PT, new radiological scans or injuries at work. He denied flare-ups and was still independent in his activities of daily living. Range of motion testing was flexion limited to 110 degrees out of 125 degrees. Extension remained limited to 10 degrees, and the Veteran was noted to remain unable to cross his legs. Abduction was limited to 35 degrees out of 45 degrees.
 
Upon review of the record, the Board finds that a rating in excess of 20 percent     for left hip strain is not warranted at any point during the period on appeal. The Board has reviewed and considered the Veteran's assertions in support of his    claim, including his reports of pain with prolonged standing and sitting. However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  

Throughout the period on appeal, the Veteran has reported pain with motion such as squatting, bending, rising from a bent or seated position, as well as with prolonged sitting and standing.  However, the impact from these symptoms on most activities, including toileting, feeding, grooming and bathing have been described as no more than moderate by the VA examiners, consistent with a 20 percent rating for the Veteran's left hip.  The Veteran consistently denied any history of surgery, physical therapy, steroid injections, any ER visits or hospitalizations, or missed work due to the disability.  In addition, he reported being employed full-time at least as of the January 2015 examination.  He stated he was not able to perform all duties of his current job, in particular bending or lifting but did not clearly indicate whether       this required any accommodations in order to perform his job.  

In sum, the evidence does not reflect symptomatology that more nearly approximates marked disability of the hip consistent with malunion or nonunion of the femur. In this regard, the record does not establish that the Veteran has malunion or nonunion     of the hip to support rating his hip strain disability under Diagnostic Code 5255, which pertains to femur fractures. As discussed above, the Board has nevertheless considered a higher rating under that Code, but finds a higher rating is not warranted.

The Board has also considered whether rating the left hip strain, more appropriately, 
pursuant to the Diagnostic Codes 5251, 5252, and 5253 based on limitation of motion would result in a higher rating; however, a rating in excess of the 20 percent presently assigned is not supported.  In this regard, the Veteran's extension was, at worst, to 10 degrees, which supports only a noncompensable (0 percent) rating under Diagnostic Code 5251.  At worst, the Veteran's flexion was to 71 degrees, well in excess of the limitation to 45 degrees needed for a 10 percent rating under Diagnostic Code 5252.  Under Diagnostic Code 5253, the Veteran's limitation of adduction would support a 10 percent rating because he cannot cross his legs; however, abduction was greater than 10 degrees and a 20 percent rating would not be warranted.  In this regard, abduction was, at worst 35 degrees.  Thus, evaluating the Veteran's hip strain under the Diagnostic Codes for limitation of motion would not be more advantageous than the 20 percent evaluation presently assigned under Diagnostic Code 5255. Moreover, as Diagnostic Code 5255 contemplates all disability associated with the hip, separate ratings under Diagnostic Codes based on limitation of motion would constitute pyramiding. 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided). 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for left hip strain at any point during the period on appeal and the claim for a higher rating is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to an initial rating in excess of 20 percent for a left hip strain is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


